Citation Nr: 0124112	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-22 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of a 
concussion.

5.  Entitlement to service connection for hepatitis B.  

6.  Entitlement to service connection for loss of teeth.

7.  Evaluation for chin scar, currently rated as non-
compensably disabling.  

8.  Entitlement to an increased rating for residuals, wounds, 
penetrating, shell fragments, involving multiple muscle 
groups, anterior chest wall, left flank, over splenic region 
and 2nd costochondral interspace, left and upper right arm, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	A relative, Attorney, at Law

 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1942 to March 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for right hip 
disability, conclusion, right shoulder disability, lumbar 
spine disability, hepatitis, and loss of teeth.  Service 
connection was granted for a chin scar and a non-compensable 
rating was assigned effective February 14, 2000.  In 
addition, an increased rating for residuals of shell fragment 
wounds, chest wall, left flank, left and upper right arm, 
involving multiple muscle groups, was denied.  The veteran 
appealed all issues to the Board.  

In June 2001, the veteran testified before the undersigned 
member of the Board in Washington, D.C.  At that time, the 
veteran and his representative indicated that they would be 
submitting additional evidence and that initial RO review of 
that evidence was waived.  Thereafter, additional evidence 
was received.  Since initial RO jurisdiction has been waived, 
the Board will review this evidence.  

The Board notes that during his personal hearing, the veteran 
raised the issues of entitlement to service connection for a 
psychiatric disorder to include post-traumatic stress 
disorder, for a left shoulder disability, and for a jaw 
disability.  In addition, the Board notes that the record 
raises the issue of entitlement to service connection for 
eczema under the left breast.  The Board refers these matters 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  A right hip disability, currently diagnosed as arthritis 
of the right hip, was incurred during service.  

2.  The veteran has arthritis of the right shoulder which is 
etiologically related to his service-connected right arm 
disability. 

3.  A low back disability, currently diagnosed as arthritis 
of the lumbar spine and intervertebral disc disease of the 
5th lumbar vertebra, was incurred during service.

4.  The veteran currently has headaches and a laceration scar 
over his eye due to a closed head injury he suffered during 
service.

5.  The veteran does not currently have active hepatitis or a 
residual disability. 

6.  The veteran sustained dental trauma to tooth numbered 14 
on the lower right and tooth numbered 12 on the lower left 
during service.

7.  The veteran's service-connected chin scar is not 
moderately disfiguring nor is it painful or tender to touch 
nor is it productive of any other symptomatology. 


CONCLUSIONS OF LAW

1.  Arthritis of the right hip was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2000).  

2.  Arthritis of the right shoulder is proximately due to or 
the result of the veteran's service-connected right arm 
disability.  38 C.F.R. § 3.310(a) (2000).

4.  A low back disability, currently diagnosed as arthritis 
of the lumbar spine and intervertebral disc disease of the 
5th lumbar vertebra, was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000).  

5.  Headaches and a laceration scar of the eye, residuals of 
a closed head injury, were incurred during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  

6.  A disability due to hepatitis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  

7.  Entitlement to service connection for dental trauma to 
tooth numbered 14 on the lower right and tooth numbered 12 on 
the lower left for the purpose of receiving outpatient dental 
treatment is established.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.381 (2000).

8.  A compensable rating for chin scar is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Part 4, Diagnostic Code 7800 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
July 2000 rating decision and in the November 2000 statement 
of the case, of the reasons and bases for the denial of his 
claims.  The Board concludes the discussions in the rating 
decision and the statement of the case, sent to the veteran, 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran testified before the undersigned member of the Board 
and was advised of evidence which would be useful to his 
claims.  Private and VA medical evidence has been associated 
with the claims file.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with regard to the first seven issues as listed on the front 
page of this decision and there is sufficient evidence of 
record to decide these claims properly.  The remaining issue 
has been remanded back to the RO for further development.  

In the circumstances of this case, a remand would serve no 
useful purpose with regard to the first seven issues as 
listed on the front page of this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case with regard to the first seven issues as listed on 
the front page of this decision.  Further development and 
further expending of VA's resources is not warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claims with regard to the first seven issues as listed 
on the front page of this decision.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Background

The service medical records reveal that the veteran was 
afforded an "extended active duty" examination in May 1942.  
At that time, dental evaluation showed that the veteran was 
missing teeth numbered 6 and 8 on the upper right, teeth 
numbered 6 and 8 on the upper left, tooth number 16 on the 
lower right, and teeth numbered 13, 14, and 16 on the lower 
left.  

In May 1943, the veteran suffered a laceration wound to his 
chin and a severe contusion to his right hip when he was 
involved in a jeep accident.  In addition, he had a 
questionable fracture of the lumbar spine and suffered from 
shock.  Thereafter, in June 1943, it was noted that the 
veteran had a hematoma of the right hip and probable tibial 
tear.  It was also noted that the chin had completely healed.  
The examiner noted that the veteran could do light duty.  

In August 1943, the veteran suffered a severe frontal 
concussion when he was injured on an obstacle course when the 
veteran missed a rope and fell into a ditch.  Examination 
reveled that the veteran was completely disoriented.  The 
right pupil was moderately dilated and irregular and 
responded poorly to light.  There was no evidence of 
paralysis.  

A dental examination in September 1943 revealed that the 
veteran was missing teeth numbered 6 and 8 on the upper 
right, tooth number 16 on the bottom right; and teeth 
numbered 12, 13, and 14 on the bottom left.  

On January 11, 1944, the veteran suffered a penetrating wound 
to the mid portion of his chest anteriorly, removing the 
chest wall down to the pericardial sac, passing 
subcutaneously to the wound exit in the left flank.  The next 
day, surgery was performed.  The veteran's chest and flank 
wounds were debrided.  Closure of the chest wall anteriorly 
was done.  An exploratory  laparotomy was performed which 
yielded negative findings.  The veteran thereafter remained 
hospitalized for treatment of his injuries.  In the treatment 
records, it is noted that the veteran was given plasma.  In 
February 1944, the diagnoses were as follows: severe 
penetrating wound of the left chest wall, over the cardiac 
area (entrance); severe penetrating wound of the left flank 
(exit); moderate penetrating wound of the left 2nd 
intercostal space; two moderately severe multiple wounds of 
the right upper arm; compound, comminuted fracture of the 
left 9th rib; traumatic foreign body, shrapnel, adjacent to 
transverse process, L4; two foreign bodies, shrapnel, small, 
left lung; three foreign bodies, shrapnel, small, right upper 
arm in the soft tissue; abscess, hemolytic, streptococcus, 
right upper arm, secondary to two moderately severe multiple 
wounds of the right upper arm.

In January 1945, the veteran complained of pain in his chest 
and right arm.  At that point, it was noted that in January 
1944, the veteran was wounded in action when he was hit by 
shell fragments.  He sustained a deep sucking wound of the 
left anterior chest over the heart region, the wound 
extending laterally and downward with exit over the region of 
the spleen.  He also received perforated wounds of the right 
elbow and left chest at the 2nd costochondral junction.  The 
wounds were treated.  The abdomen was found to be negative on 
exploration.  The veteran developed an abscess of the right 
elbow which was successfully treated for sulfadiazine.  The 
veteran was evacuated to the United States, arriving on May 
31, 1944.  Examination at that time revealed numerous scars 
and deformity of the left chest caused by the scars.  The 
veteran was given 6 months limited service and since that 
time, his duties were mostly administrative.  Occasionally, 
the veteran had attacks of chest pain, substernal, with acute 
radiation to the left shoulder and downward to the left arm.  
When the pain occurred, the veteran could not lean forward or 
backward.  When the pain was present in the left arm, he had 
to hold it at a certain degree of flexion for relief.  
Symptoms were caused by exertion and cold weather.  Relief 
was obtained by reclining.  The veteran reported that he was 
easily fatigued.  Physical examination revealed that there 
were scars involving the right elbow, the left upper anterior 
chest, below the right nipple, extending from the sternum to 
the axilla, below the left scapula, and over the left rectus 
muscle.  There was also a deformity of the left chest, 
expansion being greatly limited in the region of the 
deformity.  Heart and lungs were negative.  Examination of 
the abdomen revealed tenderness over the left rectus scar.  
There were no masses or palpable organs.  There was no 
muscular atrophy, swelling, tenderness or limitation of 
motion of any joint.  X-rays of the lower half of the right 
humerus and elbow joints revealed very minor fragments in the 
anterior aspect of the elbow joint, but no evidence of bony 
injury.  X-rays of the chest revealed a metallic density 
opposite the third rib anteriorly which measured 0.5 by 0.8 
centimeters.  There was an old resection of the 9th rib in 
the posterior axillary line, with irregular regeneration.  
Laboratory findings were within normal limits.  The examiner 
noted that the veteran was incapacitated because of wounds, 
battle incurred, multiple, causing chest pain.  Retirement 
was recommended.  

In February 1945, the veteran was afforded a discharge 
examination.  At that time, dental evaluation showed that the 
veteran was missing teeth numbered 6 and 8 on the upper 
right, teeth numbered 6 and 8 on the upper left, tooth number 
14 on the lower right, and teeth numbered 12, 13, and 14 on 
the lower left.

In March 1945, the veteran was discharged.  His WG AGO Form 
shows that the veteran served in combat and one of the 
decorations and citations listed was the Purple Heart medal.

In March 1945, the veteran filed a claim for VA disability 
compensation.  

In a May 1945 rating decision, service connection was granted 
for residuals, wounds, penetrating, shell fragments, 
involving multiple muscle groups, anterior chest wall, left 
flank, over splenic region and 2nd costochondral interspace, 
left and upper right arm, rated moderately severe.  The 
assigned rating was 30 percent.  The diagnostic codes listed 
were Diagnostic Codes 3164 and 3181.  In an August 1947 
rating decision, the pertinent diagnostic codes were changed 
to Diagnostic Codes 5302, 5309.

In a January 1950 dental rating, the RO determined that the 
loss of tooth number 21 was incurred during service.  The 
basis of the rating was for outpatient treatment only.  In a 
May 1972 dental rating, the prior rating was amended as 
follows: no trauma or prisoner-of-war status.  The basis of 
the rating was for outpatient treatment only.  

In March 2000, the veteran's current claims were received.  
In addition, medical records were submitted.  

Medical records dated in February 1966 from Marshall R. 
Urist, M.D., show that the veteran underwent treatment for 
right elbow disability.  Dr. Urist noted that the veteran was 
an avid golfer and had been having pain with his right elbow 
after playing a strenuous game.  Dr. Urist noted that the 
right elbow had not caused any difficulty until one year 
prior and now the veteran experienced pain and swelling of 
that elbow.  Dr. Urist indicated that the veteran had an old 
shrapnel wound in that elbow which was associated with, but 
not directly "incitative" of current complaints.  Right 
ulnar neuritis was diagnosed.  Thereafter, the veteran 
underwent surgery on his right elbow.  A repair of the common 
flexor origin, resection of lacertus fibrosis, and release of 
cicatricial contracture were performed.  

In April 1977, the veteran had x-rays of the lumbar spine and 
pelvis, right elbow and forearm, and chest taken by Leonard 
Davis, M.D.  Dr. Davis indicated that x-rays showed a 
scoliosis concave to the right with a tilt of the lumbar 
spine to the right.  There was narrowing at L5-S1 with early 
sclerotic change along the opposing vertebral body margins.  
In addition, there were several cleffs of the pars 
interarticularis bilaterally at L5 and an early small 
osteophyte arose from the anterior superior margin of L5.  
Dr. Davis indicated that the veteran had a small cyst in the 
neck of the left femur and a tiny density in the subcapital 
area of the right hip, appearing to represent a bone island.  
With regard to the right elbow and forearm, x-rays showed no 
abnormality.  With regard to the chest, x-rays showed the 
presence of a small, metallic, foreign body in the anterior 
left thorax consistent with a history of a bullet.  The lung 
fields were clear.  There was slight asymmetry, however, and 
the left lung was slightly more lucent than the right lung.  
It was noted that this might reflect obstructive airway 
disease on the left.  There was no infiltration, atelectasis, 
or effusion.

In August 1978, the veteran was seen by Dr. Urist at the 
Marina Mercy Hospital.  At that time, his chief complaint was 
pain in the back which radiated to the right hip, thigh, and 
leg, of 6 years' duration.  Dr. Urist did not indicate the 
etiology thereof, but noted that certain physical activities 
aggravated the back.  X-rays revealed slight narrowing of the 
posterior compartment of L5-S1.  A lumbar myelogram revealed 
a slight defect perhaps along the anterior margin of L5-S1.  
Chest x-rays revealed shrapnel in the left mid-thorax.  Lung 
fields were clear and the heart was not enlarged.  

In August 1997, x-rays of the cervical spine and right 
shoulder were taken at the Granada Hills Community Hospital.  
The cervical spine x-rays showed that the veteran had severe 
spondylosis, C6-C7, greeter than C5-C6, with mild to moderate 
changes at C3-C4 and very slight subluxation of C4-C5.  In 
addition, the x-rays showed right greater than left lateral 
facet degenerative arthropathy with bony hypertrophy.  The 
right shoulder x-rays revealed degenerative change of the 
acromioclavicular (AC) joint as well as the presence of a 
small, distal clavicular spur.  

In April 2000, the veteran was afforded a VA examination.  At 
that time, the veteran complaint of back disability as well 
as having a mortar shell injury to the abdomen, chest, and 
right arm.  The examiner noted that the veteran sustained a 
mortar shell injury to his chest, left side of the abdomen, 
and right arm, during service.  The veteran underwent surgery 
to his right arm in February 1966.  In addition, the examiner 
noted that the veteran was involved in a jeep accident in May 
1943 and he landed on his back.  The examiner noted that the 
veteran subsequently underwent surgery for laminectomy in the 
1970's.  Currently, the veteran reported symptoms of pain in 
his right arm, back, and chest, since 1943.  The veteran 
related that he also had occasional bleeding in his right 
forearm, soreness in his chest, and weakness in his low back.  
Flare-ups were usually monthly and lasted for a few days.  
During flare-ups, the veteran related that he was unable to 
walk and was confined to a chair.  The veteran reported that 
the flare-ups were caused by overuse, such as taking out the 
garbage.  The veteran also related having associated 
stiffness.  Pain was alleviated by rest and Motrin.  The 
veteran also related that he had decreased range of motion of 
his back, right shoulder, and right elbow, all related to his 
inservice injuries.  The veteran indicated that he also had 
muscle fatigue.  The veteran denied having any lung 
complaints at this time.  

Evaluation of the skin revealed six scars.  The first scar 
was on the upper chest measuring 4.5 centimeters (cm) by 1.5 
cm.  The scar was pale and there was no evidence of 
tenderness.  There was disfigurement and depression, but no 
underlying tissue loss or inflammation or adherence.  The 
second scar was located on the right forearm and measured 3 
cm by 2.5 cm.  The scar was pale and there was no evidence of 
tenderness.  There was disfigurement and depression, but no 
underlying tissue loss, inflammation, adherence, or swelling.  
The third scar was on the right arm, related to surgery, 
measuring 14 cm by 0.5 cm.  There was evidence of depression 
and disfigurement, but no underlying tissue loss, 
inflammation, adherence, or swelling.  Thr fourth scar was in 
the left flank area, measuring 11 cm by 1 cm and was 
irregular.  There was evidence of disfigurement and 
depression.  The scar was pale and there was no evidence of 
tenderness.  There was evidence of underlying tissue loss, 
but no inflammation, edema, or swelling.  The fifth scar was 
in the lower back, related to laminectomy, and measured 11 cm 
by 1 cm and there was no disfigurement.  The scar was pale, 
linear, and there was no tenderness.  The sixth scar was 
located in the lower part of the abdomen, measuring 17 cm by 
1 cm, related to surgery.  The scar was red, but there was no 
disfigurement, tenderness, keloid, or inflammation.  Colored 
photographs support the foregoing descriptions.

Evaluation of the abdomen revealed no abnormalities.  
Evaluation of the extremities revealed no abnormalities.  
Evaluation of the musculoskeletal system revealed that the 
veteran was right-handed.  He was able to make a fist with 
good hand strength bilaterally.  The veteran did not require 
assistive devices for walking and his gait was normal.  He 
was able to walk around the room and to get on and off the 
examining table.  Examination of the feet revealed no 
abnormalities.  Examination of the shoulders revealed no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  The right shoulder had 
active flexion of 160/180 degrees without pain.  Abduction 
was 160/180 degrees without pain.  Internal rotation was 
80/90 degrees without pain and internal rotation was 65/190 
degrees without pain.  Range of motion of the left shoulder 
was within normal limits.  Range of motion was not affected 
by pain, fatigue, weakness, or lack of endurance.  
Examination of the right elbow revealed active flexion of 
130/145 degrees without pain, supination of 80/85 degrees 
without pain, and pronation of 75/80 degrees without pain.  
Range of motion of the left elbow was within normal limits.  
Range of motion was not affected by pain, fatigue, weakness, 
or lack of endurance.  Examination of the lumbar spine 
revealed active flexion of 80-95 degrees, with pain staring 
at 80 degrees.  Extension was active at 20/35 degrees with 
pain starting at 20 degrees.  Right and left lateral flexion 
was active at 15/40 degrees with pain starting at 15 degrees.  
Right and left rotation was active at 25/35 without pain.  
Straight leg raising was negative.  There was no spasm.  
Peripheral pulses were +2 in all extremities.  

Neurological evaluation revealed that sensory examination was 
normal to pain and touch.  Muscle strength testing revealed 
that motor function was 5/5 in the lower extremities and 
motor strength was 4/5 in the right upper extremity.  There 
was no evidence of tendon, bone, joint, or nerve damage.  
Reflex testing revealed that the deep tendon reflexes were +1 
in the biceps, triceps, and brachioradialis in the upper 
extremities.  They were normal at 3+ in the knees and ankles.  
Mental status examination revealed that the veteran was 
oriented times three.  Memory, behavior, and emotional 
reaction were normal.  There was no sign of tension.  The 
veteran was capable of handling his own funds.  

The diagnoses were status post shrapnel injury to the left 
chest with residual disfiguring scar and pain in the left 
chest wall; status post shrapnel wound to the left flank with 
residual disfiguring scar; status post shell fragment wound 
to the right forearm, status post surgery to the right arm 
with residuals of limited range of motion of the right 
shoulder and right elbow and scars in the right forearm and 
arm; and status post back injury with subsequent laminectomy 
with residuals of limited range of motion.  The examiner 
noted that these diagnoses were based on the history of pain 
and presence of scars in the affected areas.  The examiner 
opined that the back disability was not incurred when the 
shrapnel wounds were incurred.  The examiner also noted that 
the examination indicated shell fragment wound to the left 
upper arm and splenic areas, but the veteran denied have 
shell fragment wound to the left upper arm and denied the 
splenic area as being affected.  

In March and April 2000 reports, Dr. Urist stated that he had 
been the veteran's treating physician and had treated the 
residuals of wounds sustained during service in his May 1943 
jeep accident, his August 1943 obstacle course injury, and in 
January 1944, when he incurred mortar wounds.  Dr. Urist 
stated that he reviewed the veteran's medical records.  With 
regard to the jeep accident, Dr. Urist indicated that the 
accident caused the veteran to suffer a fracture of his back, 
injury to his right hip, loss of teeth, and a chin injury.  
With regard to the lost teeth, Dr. Urist noted that VA had 
paid for a private dentist to make a bridge for the left side 
of his jaw.  With regard to the low back at L4-L5, Dr. Urist 
reported that the jeep accident resulted in a severe injury.  
He related that he had treated the veteran in September 1972 
for increased low back pain and that the veteran suffered 
from degenerative joint and disc disease of the 5th lumbar 
vertebra, right.  Thereafter, the veteran was seen in April 
1977 for increased pain in the buttock and right leg due to 
back and right leg problems.  In August 1978, the veteran 
underwent laminectomy and spinal fusion.  The diagnosis was 
protrusion, intervertebral disc, 5th lumbar vertebra, right; 
intervertebral joint and disc nerve root compression, 5th 
sacral, right; and degenerative arthritis, lumbar spine.  Dr. 
Urist opined that the veteran's low back and right hip 
disabilities are due to his inservice jeep accident.  

With regard to the veteran's injury on an obstacle course in 
August 1943, Dr. Urist indicated that the veteran fell and 
was rendered unconscious.  The veteran suffered a laceration 
over his eye as currently shown by a small scar and developed 
headaches.  Dr. Urist opined that the scar due to the 
laceration over the eye and his headaches are related to his 
inservice injury.  

With regard to his mortar wounds, Dr. Urist stated that he 
first treated the veteran in December 1965 for persistent 
pain in his right elbow and radiating up into the shoulder 
and down into the forearm.  He subsequently underwent repair 
of the common flexor origin, resection of the lacertus 
fibrosus, and release of cicatricial contracture.  Following 
the surgery, the veteran was able to use his right arm with 
less pain, but did not have full strength.  Since that time, 
he has not been able to lift over 5 pounds and he 
intermittently has pain and internal bleeding.  He has then 
been unable to use his arm and must elevate it and have 
complete rest and take medications.  Any prolonged use of the 
right arm causes pain and internal bleeding.  The veteran 
also has restricted motion in that arm. 

In December 2000, the veteran underwent a neurological 
consultation conducted by Robert J. Shorr, M.D.  Dr. Shorr 
initially reviewed the veteran's medical history.  Physical 
examination revealed that the veteran had a scar in the chin 
region and on the forehead.  There was a surgical scar in the 
lower lumbar region and there was restriction of motion of 
the lumbar spine in flexion, extension, and lateral bending.  
There were scars over the right forearm and above the right 
elbow region.  There was some disfigurement of the skin 
present.  There was a scar over the left chest region and 
over the left flank.  With the exception of scarring, the 
skin was clear.  Mental status and cranial nerve evaluations 
were essentially normal.  Motor examination revealed 5/5 
strength in the muscles of all extremities.  Muscle tone and 
bulk were within normal limits.  No abnormal movements were 
noted.  Deep tendon reflexes were 2+ and equal in biceps, 
triceps, brachioradialis, quadriceps, and gastrocnemius 
bilaterally.  The toes were downgoing.  Sensory examination 
showed that all modalities were grossly intact.  There were 
good rapid alternating movements of the upper extremities as 
well as finger-to-nose and heel-to-shin testing.  The 
veteran's posture was normal in the lying, sitting, and 
standing positions.  The gait was performed well on toes, 
heels and soles, as well as in tandem.  The assessment was 
scarring over the left chest wall; status post shrapnel 
wounds to the left chest and flank; status post surgery to 
the right arm with decreased range of motion; status post 
laminectomy and fusion; and status post closed head injury.  

Dr. Shorr indicated that the veteran sustained injuries 
during service in May 1943, August 1943, and in January 1944.  
These injuries included laceration of the chin as well as 
injury to the back, right hip, and loss of teeth.  The 
veteran suffered a closed head injury and mortar shell 
penetrating wound injuries involving the chest and arms with 
significant residuals in the right upper extremity.  With the 
extent of the injuries involved, Dr. Shorr stated that it 
would not be uncommon for him to continue to experience 
unrelenting pain with deterioration of the involved areas.  

Dr. Shorr opined that the May 1943 jeep accident resulted, in 
pertinent part, in injuries to the low back, right hip, chin, 
lumbar spine, and right hip.  Dr. Shorr stated that it was a 
reasonable medical probability that the veteran could have 
continued to experience symptoms in the involved areas which 
would have gradually increased over the years, and, that once 
traumatized, these areas would have remained at risk for 
development of additional conditions, including scar tissue 
and arthritis.  Dr. Shorr specifically noted that over the 
years, the veteran continued to have problems with his low 
back and right hip which required surgical intervention.  

With regard to the closed head injury, Dr. Shorr noted that 
the veteran suffered a moderate concussion in August 1943.  
Since that time, the veteran complained that he continued to 
suffer from headaches.  Dr. Shorr concluded that these 
current headaches are related to the inservice event.  

With regard to the chest and right arm, which were injured by 
mortar shell, Dr. Shorr stated that there is scarring and 
disfigurement.  There is loss of forearm and elbow motion on 
the right side.  In addition, the veteran has severe muscle 
disability which would include a through and through deep 
penetrating wound due to high velocity missile with 
shattering bone fragments and an open comminuted fracture 
with excessive debridement, prolonged infection, and 
"flapping of soft parts."  There is intermuscular binding and 
scarring on the right arm, back, and under the wrist.  
Findings show ragged, depressed, and adherent scars, which 
indicated wide damage to the muscle groups of the arm and 
back.  The veteran has deep facia and muscle substance in the 
right arm and back areas.  The muscles in the right arm swell 
and have hardened  abnormally in contraction.  The veteran's 
test of strength, coordinated movements compared with the 
corresponding muscles of the arm, would indicate severe 
impairment of function at this time.  Dr. Shorr noted that x-
rays showed minute muscle fragments around the heart and lung 
area.  Dr. Shorr stated that the veteran has intermuscular 
trauma with explosive effects from the missile in the arm and 
chest area.  He has scars along the long bone of his back, 
scapula, and vertebrae.  The veteran also has joint disease 
of the right acromioclavicular joint, which indicates a 
severe impairment of function.

In January 2001, the veteran underwent an evaluation 
conducted by Darrell H. Burstein, M.D.  The veteran's medical 
history was reviewed.  Physical examination revealed scarring 
of the left upper chest measuring 4.5 cm by 1.5 cm with a 
Candida infection under the left breast; scarring of the left 
flank area measuring 11 cm by 1 cm, with disfigurement and 
depression, but without tenderness or keloid formation; 
scarring of the right arm measuring 14 cm by .5 cm with 
disfigurement and depression; scarring on the right forearm 
measuring 3 cm by 2.5 cm with disfigurement and depression; 
scarring of the left back; and scarring of the abdomen.  
Neurologic examination revealed decreased motor function in 
the right upper extremity of 4/5.  Laboratory testing 
revealed that the veteran had hepatitis B surface antibody 
positive, hepatitis B core antibody, EIA positive.  The 
diagnostic impressions were as follows: hepatitis B with 
hepatitis B surface antibody positive and hepatitis B core 
antibody EIA positive; pericardial injury occurring January 
1944.  Dr. Burstein explained that the hepatitis testing 
showed that the veteran previously had a hepatitis B 
infection, most probably related to the transfusions that he 
received following his inservice mortar wounds.  In addition, 
Dr. Burstein opined that the veteran sustained pericardial 
injury at that time, also.  

In June 2001, the veteran testified at a personal hearing 
before the undersigned member of the Board.  At that time, 
the veteran reiterated the statements that he had made in 
written correspondence of record.  In addition, new testimony 
was offered.  The veteran testified that he was injured in a 
jeep accident in May 1943.  He related that he lacerated his 
chin, several teeth were lost, and he injured his right hip.  
In addition, he related that his lumbar spine was injured.  
The veteran reported that he received seven stitches for his 
chin laceration.  He related that he lost 4 teeth, three on 
the lower left side, one of his left front teeth, and his 
molars were cracked.  The veteran stated that a dentist 
treated his teeth, but he went through the rest of service 
without the missing teeth.  After service, the veteran 
indicated that VA paid for dental work on his teeth.  The 
veteran indicated that he never received any notification of 
a VA rating decision with regard to his teeth.  Since that 
time, the veteran related that he had lost more teeth, one of 
his left front teeth and two of his right front teeth, and he 
has lost use of his molars.  The veteran also related that 
post-service, he began having severe problems with his right 
hip and back so he started seeing Dr. Urist for those 
problems.  In addition, the veteran stated that he injured 
his right shoulder in the jeep accident which resulted in 
lasting right shoulder disability.  He indicated that he 
currently has arthritis in that shoulder.  The veteran next 
testified that he also suffered injuries when he fell on an 
obstacle course in May 1943.  The veteran maintained that he 
lost consciousness in that injury after hitting his head.  
Since that time, he related that he has suffered from 
headaches.  Finally, the veteran testified that he suffered 
multiple injuries when he was injured by mortar fire in 
January 1944.  The veteran indicated that he subsequently had 
residual right arm disability which periodically bleeds 
internally and which has limitation of motion and strength.  
In addition, he suffered residual chest injury to include 
disability of the lungs and pericardium.  The veteran 
indicated that he was only rated based on his chest and arm 
wounds.  The veteran also indicated that he was given plasma 
during service during the treatment of his mortar wounds and 
that he became jaundiced following the receipt thereof.  The 
veteran indicated that he developed hepatitis.  The veteran 
also stated that his private physicians spent much time with 
him (at least an hour) when he was examined by them.  He 
stated that the VA physician spent 1/2 an hour.  The veteran 
and his representative indicated that the veteran's chin scar 
was not disfiguring, significantly discolored, or tender and 
painful to the touch.  It was indicated that back in the 
1960's and 1970's, it appeared big and red, but over the 
years, it had faded.  

In July 2001, Dr. Burstein completed another report.  Dr. 
Burstein emphasized that the veteran's mortar wounds included 
pericardial injury.  With regard to hepatitis, Dr. Burstein 
indicated that the veteran should be precluded from heavy 
work activities to prevent recurrence or reactivation of 
hepatitis B.  Dr. Burstein indicated that the veteran has 
eczema under the left breast, related to his mortar wounds.  
With regard to his teeth, Dr. Burstein stated that the jeep 
injury during service resulted in injury to his lower jaw 
bridge and loss of three teeth on the lower left side of the 
jaw; broken upper molars, and broken lower molars.  In 
addition, in 1950, the veteran lost his left and right front 
teeth as related to the 1943 jeep accident.  

In July 2001, a report was completed by Dr. Shorr.  In that 
letter, Dr. Shorr again indicated that the veteran suffered 
injuries to various areas of his body during service, as 
follows: the neck, back, right elbow, right arm, both 
shoulders, 9th rib, lung (shrapnel lodged in), hip, 
headaches, hepatitis B and C, teeth, chin, pericardium 
infection, chest wall muscle injury.  Dr. Shorr also 
indicated that the veteran has arthritis of the right hip, 
both shoulders, neck, and spine, as well as a psychiatric 
disorder.  Dr. Shorr related current disabilities, to 
include, in pertinent part, arthritis of the right hip, 
arthritis of the right shoulder, low back disability to 
include arthritis, and headaches, to service.  With regard to 
the right shoulder, Dr. Shorr indicated that as a result of 
the mortar shell injury to the veteran's right arm, he has 
lost function in his right shoulder. 


Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
the pertinent laws and regulations provide that arthritis 
will be presumed to have been incurred in service if it had 
become manifest to a degree of ten percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  In the absence 
of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992). 

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the veteran is a combat veteran.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  


Right Hip Disability

The service medical records show that in May 1943, the 
veteran suffered a severe contusion to his right hip when he 
was involved in a jeep accident.  Post-service x-rays taken 
in 1977 showed tiny density in the subcapital area of the 
right hip, appearing to represent a bone island.  The post-
service medical evidence includes several reports from Dr. 
Urist.  In his March and April 2000 reports, Dr. Urist states 
that, with regard to the jeep accident, the veteran suffered 
an injury to his right hip.  Dr. Urist opined that the 
veteran's current right hip disability was due to his 
inservice jeep accident.  In addition, in December 2000, Dr. 
Shorr also indicated that the veteran suffered an injury to 
his right hip during service in the jeep accident.  In 
addition, Dr. Shorr essentially stated that the veteran 
continued to suffer symptoms related to the right hip injury 
over the years.  In a July 2001 report, Dr. Shorr 
specifically indicated that the veteran currently has 
arthritis of the right hip which is related to inservice 
injury.  

As noted, the veteran is a combat veteran.  In considering 
claims of veterans who engaged in combat, if the veteran 
suffered disease or injury during combat, 38 U.S.C.A. § 
1154(b) must be considered.  However, with regard to the 
veteran's alleged right hip injury, the record does not show 
that this injury occurred during combat service.  However, 
the service medical records do reflect that the veteran 
suffered a right hip injury during service.  

In sum, the veteran injured his right hip during service.  
That fact is established not only by the service medical 
records, but by the post-service private medical reports.  In 
addition, there is competent medical evidence as furnished by 
Drs. Urist and Shorr that current right hip arthritis is 
related to the veteran's inservice right hip injury.  In 
light of the foregoing, service connection is warranted for 
arthritis of the right hip.


Right Shoulder Disability

The service medical records are negative for right shoulder 
injury or disease.  The post-service medical records show 
that by the late 1990's, the veteran had degenerative change 
of the AC joint as well as the presence of a small, distal 
clavicular spur as shown on 1997 x-rays.  The Board notes 
that the veteran underwent right arm surgery to alleviate 
residual disability due to his mortar wounds to the right 
arm.  In the April 2000 VA examination revealed limitation of 
motion of the right shoulder and decreased strength in the 
overall right upper extremity.  The Board notes that it 
appears that the VA examiner was associating the right 
shoulder limitation of motion to the overall right upper 
extremity disability as one of the final diagnoses was: 
status post surgery to the right arm with residuals of 
limited range of motion of the right shoulder and right 
elbow.  

In December 2000, Dr. Shorr indicated that the veteran 
sustained, in pertinent part, mortar shell injuries during 
service, involving the chest and arms with significant 
residuals in the right upper extremity.  With the extent of 
the injuries involved, Dr. Shorr stated that it would not be 
uncommon for him to continue to experience unrelenting pain 
with deterioration of the involved areas.  In July 2001, Dr. 
Shorr related current disabilities, to include, arthritis of 
the right shoulder, to service. 

The Board notes that there is no medical record, as noted, of 
disease or injury of the right shoulder during service.  In 
this case, the only lay evidence that has been submitted is 
the statement of the veteran who indicated that he injured 
his right shoulder during service, possibly during the jeep 
accident.  However, the Board finds that as the post-service 
medical evidence establishes service connection on a 
secondary basis, it is unnecessary to determine whether or 
not service connection is warranted on a direct basis.  

Both VA and private post-service medical evidence have 
associated current right shoulder disability to the veteran's 
service-connected right arm disability.  In July 2001, Dr. 
Shorr indicated that as a result of the mortar shell injury 
to the veteran's right arm, he has lost function in his right 
shoulder.  In light of this medical evidence, service 
connection is warranted for right shoulder disability, 
diagnosed as arthritis of the right shoulder, as this 
disability is proximately the result of service-connected 
right arm disability.  


Low Back Disability

The service medical records reveal that in May 1943, the 
veteran suffered a questionable fracture of the lumbar spine 
in the jeep accident. 

The veteran underwent surgery for laminectomy in the 1970's.  
In April 1977, the veteran had x-rays of the lumbar spine 
taken.  They showed a scoliosis concave to the right with a 
tilt of the lumbar spine to the right.  There was narrowing 
at L5-S1 with early sclerotic change along the opposing 
vertebral body margins.  In addition, there were several 
cleffs of the pars interarticularis bilaterally at L5 and an 
early small osteophyte arose from the anterior superior 
margin of L5.  In August 1978, the veteran was seen by Dr. 
Urist at The Marina Mercy Hospital for complaints of pain in 
the back which radiated to the right hip, thigh, and leg, of 
6 years' duration.  X-rays revealed slight narrowing of the 
posterior compartment of L5-S1.  A lumbar myelogram revealed 
a slight defect perhaps along the anterior margin of L5-S1. 

An April 2000 VA examination revealed limitation of motion of 
the lumbar spine.  The examiner noted that the veteran was 
involved in a jeep accident in May 1943 and he landed on his 
back.  Current diagnosis was status post back injury with 
subsequent laminectomy with residuals of limited range of 
motion.  The examiner opined that the back disability was not 
incurred when the shrapnel wounds were incurred.  However, as 
noted, he previously recognized that the veteran had landed 
on his back in a prior accident.  

In March and April 2000 reports, Dr. Urist stated that he had 
been the veteran's treating physician and had treated the 
residuals of wounds sustained during service in his May 1943 
jeep accident, his August 1943 obstacle course injury, and in 
his January 1944, when he incurred mortar wounds.  Dr. Urist 
stated that he reviewed the veteran's medical records.  With 
regard to the jeep accident, Dr. Urist indicated, in 
pertinent part, that the accident caused the veteran to 
suffer a fracture of his back.  He indicated that he had 
treated the veteran in September 1972 for increased low back 
pain and that the veteran suffered from degenerative joint 
and disc disease of the 5th lumbar vertebra, right.  
Thereafter, the veteran was seen in April 1977 for increased 
pain in the buttock and right leg due to back and right leg 
problems.  In August 1978, the veteran underwent laminectomy 
and spinal fusion.  The diagnosis was protrusion, 
intervertebral disc, 5th lumbar vertebra, right; 
intervertebral joint and disc nerve root compression, 5th 
sacral, right; and degenerative arthritis, lumbar spine.  Dr. 
Urist opined that the veteran's low back disability was due 
to his inservice jeep accident.  

In December 2000, the veteran underwent a neurological 
consultation conducted by Dr. Shorr.  In pertinent part, he 
noted that the veteran sustained a back injury during service 
in the jeep accident and post-service was status post 
laminectomy and fusion; and status post closed head injury.  
He also indicated there was a reasonable medical probability 
that the veteran could have continued to experience symptoms 
in the involved areas (the back in this case) which would 
have gradually increased over the years, and, that once 
traumatized, these areas would have remained at risk for 
development of additional conditions, including scar tissue 
and arthritis.  Dr. Shorr specifically noted that over the 
years, the veteran continued to have problems with his low 
back which required surgical intervention.  In July 2001, Dr. 
Shorr again related current lumbar spine disability to 
include arthritis, to the veteran's service.  

As noted, the veteran is a combat veteran.  In considering 
claims of veterans who engaged in combat, if the veteran 
suffered disease or injury during combat, 38 U.S.C.A. § 
1154(b) must be considered.  However, with regard to the 
veteran's alleged back injury, the record does not show that 
this injury occurred during combat service.  However, the 
service medical records do reflect that the veteran suffered 
a low back injury during service.  

In sum, the veteran injured his low back during service.  
That fact is established not only by the service medical 
records, but by the post-service private medical reports, 
and, generally, the VA examination report.  In addition, 
there is competent medical evidence as furnished by Drs. 
Urist and Shorr that current low back disability, to include 
arthritis and intervertebral disc disease of the 5th lumbar 
vertebra, is related to the veteran's inservice low back 
injury.  In light of the foregoing, service connection is 
warranted for low back disability to include arthritis and 
intervertebral disc disease of the 5th lumbar vertebra.


Residuals of a Concussion

The service medical records show that in August 1943, the 
veteran suffered a severe frontal concussion when he was 
injured on an obstacle course when the veteran missed a rope 
and fell into a ditch.  Examination reveled that the veteran 
was completely disoriented.  The right pupil was moderately 
dilated and irregular and responded poorly to light.  There 
was no evidence of paralysis.  

The post-service records include private medical evidence 
addressing the veteran's inservice concussion.  Specifically, 
Dr. Urist stated that with regard to the veteran's injury on 
an obstacle course in August 1943, the veteran fell and was 
rendered unconscious.  The veteran suffered a laceration over 
his eye as currently shown by a small scar and developed 
headaches.  Dr. Urist opined that the scar due to the 
laceration over the eye and his headaches are related to his 
inservice injury.  Dr. Shorr indicated that the veteran 
suffered a moderate concussion in August 1943.  Since that 
time, the veteran complained that he continued to suffer from 
headaches.  Dr. Shorr concluded that these current headaches 
are related to the inservice event.  

As noted, the veteran is a combat veteran.  In considering 
claims of veterans who engaged in combat, if the veteran 
suffered disease or injury during combat, 38 U.S.C.A. § 
1154(b) must be considered.  However, with regard to the 
veteran's alleged head injury, the record does not show that 
this injury occurred during combat service.  However, the 
service medical records do reflect that the veteran suffered 
a closed head injury during service.  

In sum, the veteran suffered a closed head injury during 
service.  That fact is established not only by the service 
medical records, but by the post-service private medical 
reports.  In addition, there is competent medical evidence as 
furnished by Drs. Urist and Shorr that current headaches and 
scar over the eye due to laceration are related to the 
veteran's inservice closed head injury.  In light of the 
foregoing, service connection is warranted for headaches and 
scar over the eye due to laceration.


Hepatitis B

The service medical records are negative for any complaints, 
findings, or treatment of hepatitis.  However, the records 
did show that the veteran received plasma during service.  

The post-service medical evidence shows that In January 2001, 
the veteran underwent an evaluation by Dr. Burstein.  Dr. 
Burstein indicated that laboratory testing revealed that the 
veteran had hepatitis B surface antibody positive, hepatitis 
B core antibody, EIA positive.  Dr. Burstein explained that 
the hepatitis testing showed that the veteran previously had 
a hepatitis B infection, most probably related to the 
transfusions that he received following his inservice mortar 
wounds.  In July 2001, Dr. Burstein completed another report.   
With regard to hepatitis, Dr. Burstein indicated that the 
veteran should be precluded from heavy work activities to 
prevent recurrence or reactivation of hepatitis B.  In 
addition, in July 2001, Dr. Shorr indicated that the veteran 
had hepatitis during service.  

As noted, the veteran is a combat veteran.  In considering 
claims of veterans who engaged in combat, if the veteran 
suffered disease or injury during combat, 38 U.S.C.A. § 
1154(b) must be considered.  However, with regard to the 
veteran's alleged hepatitis, the record does not show that 
this disease occurred during combat service. 

As noted, there is no documentation that the veteran had 
hepatitis in the service medical records.  The veteran 
maintains that he developed jaundice and hepatitis following 
his being given plasma during service after suffering the 
mortar shell wounds.  The post-service medical evidence 
basically establishes that the veteran had hepatitis B or was 
exposed thereto during service.  However, the post-service 
medical evidence also shows that while the veteran has 
hepatitis B surface antibody positive, hepatitis B core 
antibody, EIA positive, it is not currently active and has 
not recurred at this time.  As such, the veteran does not 
currently have an active disability or any residuals of 
hepatitis.  There is no competent medical evidence of 
disability associated with a past exposure to hepatitis.  

In light of the foregoing, the Board finds that although the 
veteran may have had hepatitis or been exposed thereto during 
service, there is no medical evidence of chronic hepatitis 
during service nor is there any medical evidence of symptoms 
of hepatitis following service.  As such, neither chronicity 
in service nor continuity of symptomatology after service is 
shown.  38 C.F.R. § 3.303(b).  Since there is no current 
diagnosis chronic hepatitis and the current medical evidence 
shows no active hepatitis or recurrence of hepatitis, the 
veteran does not have a valid claim for that disability.  
Rabideau.  To the extent that Dr. Shorr has stated that the 
veteran had hepatitis C, he has presented no evidence of 
hepatitis C or residuals of hepatitis C and his statement is 
in conflict with the laboratory findings of Dr. Burstein.  
The Board finds the statement of Dr. Shorr to be unsupported 
and unpersuasive.  To the extent that Dr. Burstein expresses 
concerns regarding recurrence or reactivation, such concern 
does not establish current disability.  If the veteran does 
experience recurrence or reactivation, he is invited to 
reopen his claim by submitting new and material evidence.  


Loss of Teeth

The veteran maintains that he lost several teeth in the May 
1943 jeep accident.  Prior to the accident, dental evaluation 
showed that the veteran was missing teeth numbered 6 and 8 on 
the upper right, teeth numbered 6 and 8 on the upper left, 
tooth number 16 on the lower right, and teeth numbered 13, 
14, and 16 on the lower left.  A dental examination in 
September 1943 revealed that the veteran was missing teeth 
numbers 6 and 8 on the upper right, tooth number 16 on the 
bottom right; and teeth numbers 12, 13, and 14 on the bottom 
left.  In February 1945, the veteran was afforded a discharge 
examination.  At that time, dental evaluation showed that the 
veteran was missing teeth numbered 6 and 8 on the upper 
right, teeth numbered 6 and 8 on the upper left, tooth number 
14 on the lower right, and teeth numbered 12, 13, and 14 on 
the lower left.  No other teeth were identified as missing.  

The Board notes that it is unclear why tooth numbered 16 on 
the lower right and tooth numbered 16 on the lower left were 
not noted as missing on discharge as they were clearly 
missing in June 1942.  In any event, at discharge, the 
veteran's tooth numbered 14 on the lower right and tooth 
numbered 12 on the lower left were noted to be missing and 
this must have occurred at some point during service.  

The Board must initially consider if any teeth were lost 
during service.  As noted, the veteran lost tooth numbered 14 
on the lower right and tooth numbered 12 on the lower left 
during service.  The veteran has alleged that he suffered 
tooth loss due to trauma.  Although there is no documentation 
that these teeth were lost due to trauma, the Board finds 
that the veteran's statements in that regard are considered 
consistent with the circumstances, conditions, or hardships 
of his service.  Thus, the veteran's statements are 
considered credible.  Accordingly, the Board finds that the 
veteran lost tooth numbered 14 on the lower right and tooth 
numbered 12 on the lower left due to dental trauma.  No other 
teeth were identified as being missing upon the veteran's 
discharge from service. 

Service connection for replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
Outpatient dental treatment may be authorized by the chief of 
dental services for beneficiaries to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in the regulation.  38 C.F.R. § 17.161.  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  38 C.F.R. 
§ 3.381(b).

As noted, the Board has determined that the veteran lost 
tooth numbered 14 on the lower right and tooth numbered 12 on 
the lower left due to dental trauma during service.  The 
veteran is eligible for outpatient dental treatment for the 
replaceable missing teeth because he has a service-connected 
noncompensable dental condition that has been adjudicated as 
resulting from service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161(c) (Class II(a) eligibility).  Entitlement to 
service connection for compensation purposes is not 
established for the replaceable missing teeth because this is 
precluded by regulation.  VA regulations provide that 
replaceable missing teeth will be considered "service-
connected" solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.

The Board notes that in a January 1950 dental rating, the RO 
determined that the loss of tooth number 21 was incurred 
during service.  The basis of the rating was for outpatient 
treatment only.  In a May 1972 dental rating, the prior 
rating was amended as follows: no trauma or prisoner-of-war 
status.  The basis of the rating was for outpatient treatment 
only.  The veteran maintains that he never received notice of 
pertinent dental rating.  The Board notes that there is a 
presumption of regularity that supports "the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  In Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that this presumption extends to the actions of the RO 
in discharging its duty to mail a copy of the determination 
decision to the veteran at the latest address then of record.  
Id.  There is no evidence in the record to overcome the 
presumption in favor of administrative regularity with regard 
to receipt of the notification of the VA dental ratings.

The Board notes, however, that the veteran, by his own 
admission, was provided outpatient dental treatment for his 
dental problems.  The veteran does not indicate that he is 
seeking additional treatment at this time.  However, since 
the record did not reflect that the veteran has "service-
connected" dental disability due to dental trauma, the Board 
is specifically concluding in this decision that service 
connection for dental trauma for the named teeth for the 
purpose of receiving outpatient dental treatment is granted.


Rating For Chin Scar

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disability has not significantly changed and that a uniform 
rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The veteran has been rated under Diagnostic Code 7800.  The 
rating schedule provides ratings under several Diagnostic 
Codes for scarring of the skin.  Disfiguring scars of the 
head, face and neck are rated under Diagnostic Code 7800.  
Slightly disfiguring scars are rated as non-compensable.  
Moderately disfiguring scars are rated as 10 percent 
disabling.  Severe scars are rated as 30 percent disabling 
and complete or exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement is 
rated as 50 percent disabling.  Scars which are superficial, 
poorly nourished, with repeated ulceration are rated as 10 
percent disabling under Diagnostic Code 7803.  Scars which 
are superficial, tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  Under Diagnostic Code 7805, other 
scars are rated based on the limitation of function of the 
part affected. 

In this case, the service medical records reveal that in May 
1943, the veteran suffered a laceration wound to his chin 
when he was involved in a jeep accident.  Thereafter in June 
1943, it was noted that the chin had completely healed.  
Currently, the veteran and his representative testified that 
the veteran's residual scar is not disfiguring, significantly 
discolored, or tender and painful to the touch.  Therefore, 
by the veteran's own admission, he does not meet the criteria 
for a compensable rating for his chin scar.  The scar is not 
disfiguring, tender or painful, or productive of any other 
symptomatology.  

Accordingly, the Board concludes that a compensable rating is 
not warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
light of the above, the Board finds that the preponderance of 
the evidence is against his claim for a higher rating for 
service-connected chin scar.  


ORDER

Service connection for arthritis of the right hip is granted.

Service connection for a right shoulder disability diagnosed 
as arthritis of the right shoulder is granted.

Service connection for a low back disability diagnosed as 
arthritis is granted.

Service connection for residuals of a closed head injury 
diagnosed as headaches and laceration scar above the eye is 
granted.

Service connection for hepatitis is denied.  

Service connection for dental trauma to tooth numbered 14 on 
the lower right and tooth numbered 12 on the lower left for 
the purpose of receiving outpatient dental treatment is 
granted.

A higher rating for service-connected chin scar is denied.


REMAND

Residuals, Wounds, Penetrating, Shell Fragments, Involving 
Multiple Muscle Groups, Anterior Chest Wall, Left Flank, Over 
Splenic Region and 2nd Costochondral Interspace, Left and 
Upper Right Arm

The veteran asserts that the record supports assignment of an 
increased evaluation for his residuals, wounds, penetrating, 
shell fragments, involving multiple muscle groups, anterior 
chest wall, left flank, over splenic region and 2nd 
costochondral interspace, left and upper right arm.  

The service medical records show that the veteran suffered a 
severe penetrating wound of the left chest wall, over the 
cardiac area (entrance); severe penetrating wound of the left 
flank (exit); moderate penetrating wound of the left 2nd 
intercostal space; two moderately severe multiple wounds of 
the right upper arm; compound, comminuted fracture of the 
left 9th rib; traumatic foreign body, shrapnel, adjacent to 
transverse process, L4; two foreign bodies, shrapnel, small, 
left lung; three foreign bodies, shrapnel, small, right upper 
arm in the soft tissue; abscess, hemolytic, streptococcus, 
right upper arm, secondary to two moderately severe multiple 
wounds of the right upper arm.

The veteran was service-connected for "residuals, wounds, 
penetrating, shell fragments, involving multiple muscle 
groups, anterior chest wall, left flank, over splenic region 
and 2nd costochondral interspace, left and upper right arm, 
rated moderately severe."  The assigned rating was 30 
percent.

As noted, the VCAA is currently in effect.  As such, upon 
remand, the RO should not only ensure that all requested 
development has been undertaken, but that all development and 
notification requirements of the Act are complied with.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's gunshot wound residuals.  The 
examiner(s) should specifically identify 
all of the Muscle Groups involved in the 
veteran's service-connected disabilities.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.  The 
examiner should identify any through and 
through wound, including that of a single 
muscle fiber.  The examiner should 
indicate whether any scars associated 
with the injury are superficial, poorly 
nourished, or with repeated ulceration; 
or are tender and painful on objective 
demonstration. The examiner should 
specify if any nerves were involved in 
the injuries in service and ascertain the 
level of neurological impairment, if any, 
that resulted therefrom.  The claims 
file, should be made available to the 
examiner(s).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.

3.  The RO has rated as a single 
disability muscle injury of the left arm, 
right arm, left flank and chest wall.  
The RO also noted that there was multiple 
muscle groups.  The RO shall prepare a 
rating decision that identifies the 
muscle groups and separately rate these 
widely separated wounds.  

4.  Pursuant to 38 C.F.R. § 3.655, when 
the claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the veteran may show 
good cause for failing to report.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The remand serves as 
notification of the regulation.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim of an 
increased rating for residuals, wounds, 
penetrating, shell fragments, involving 
multiple muscle groups, anterior chest 
wall, left flank, over splenic region and 
2nd costochondral interspace, left and 
upper right arm.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

